    USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 1 of 8


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                      HAMMOND DIVISION

    NEW BERRY INC,

           Plaintiff,

           v.                                               Case No. 2:19-CV-159 JD

    TODD G. SMITH, et al.,

           Defendants.

                                          OPINION AND ORDER

          Plaintiff New Berry sued Defendants Todd Smith, Allan MacRae, and MacRae

Technologies raising patent infringement, trade secret, and tortious interference claims in

relation to the installation of production technology in a Gary steel plant. The Defendants moved

to dismiss alleging improper venue, lack of personal jurisdiction, and failure to state claims upon

which relief could be granted. New Berry responded to the motions to dismiss with a request that

the Court allow it time to conduct limited discovery on the propriety of personal jurisdiction and

venue. (DE 27.) 1 For the following reasons, the Court grants New Berry’s request and vacates

the Defendants’ pending motions to dismiss with leave to refile following the limited discovery

period.



I. Background

          New Berry, Inc., which does business as Berry Metal Company (together “Berry”), is a

service provider and manufacturer of technology for use in the iron and steel industry. (DE 1 at



1
 New Berry filed what appears to be two motions for limited discovery, DE 27 and DE 28. But the second motion
for discovery, DE 28, just amends the original attachments in the first motion for discovery, DE 27, which was the
motion that the parties briefed.
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 2 of 8


1, ¶ 11.) The company specializes, in part, in designing and manufacturing cooling staves that

the steel industry uses in its metal-making furnaces. (Id.) Mr. Smith is a former Berry employee

who is now president of his own business located in Pennsylvania. (DE 1 ¶ 29; DE 20-1 ¶ 2.)

MacRae Technologies is a California corporation that also specializes in iron and steel industry

technologies. Mr. MacRae is the president of MacRae Technologies. (DE 1 ¶¶ 15–18; DE 15-1 ¶

2.)

       Berry’s complaint in part centers on the purported relationship Mr. Smith has had with

Mr. MacRae and MacRae Technologies. While at Berry, Mr. Smith developed and was named as

the inventor on two cooling stave patents that were assigned to Berry under an employment

agreement Mr. Smith had with Berry. (DE 1 ¶¶ 29–34.) Berry alleges that Mr. Smith shared the

Berry trade secrets while collaborating with Mr. MacRae and MacRae Technologies on steel

production technology starting while Mr. Smith was still employed with Berry and continuing

after he left. (DE 1 ¶ 35.) Mr. Smith’s collaboration with the MacRae Defendants amounted to

misappropriation of Berry’s trade secrets that eventually led Mr. MacRae to apply for and

receive a cooling stave patent of his own that infringed on a Berry patent, according to Berry.

(DE 1 ¶¶ 38–43.)

       The events that specifically gave rise to this suit occurred when the allegedly infringing

technology found its way into a United States Steel plant in Gary, Indiana (“Gary Works”). In

the winter of 2017, U.S. Steel had requested a proposal from Berry to replace several Berry

cooling staves in its Gary Works plant. (DE 1 ¶ 44.) Berry submitted a proposal that received

preliminary approval but later found out that it lost the bid to replace the cooling staves to a

Brazilian company, Cecal. (DE 1 ¶ 47.) Berry alleges that Cecal, which manufactured and

installed the replacement staves, was able to do so because MacRae Technologies had licensed to

Cecal the infringing cooling stave patent MacRae Technologies owned and had originally


                                                  2
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 3 of 8


developed based on Mr. Smith’s misappropriated Berry trade secrets. (DE 1 ¶ 48.) Berry

additionally alleges that the Defendants marketed and offered the infringing staves to U.S. Steel,

induced Cecal to manufacture the infringing staves, and participated in the sale of the infringing

staves to U.S. Steel as part of what is an ongoing business relationship. (DE 1 ¶¶ 50–53.) Berry

claims the installation of the infringing staves at Gary Works to replace the Berry-developed

staves resulted in harm to Berry’s business and is the basis for its lawsuit.

       The Defendants denied Berry’s allegations and brought motions to dismiss based on what

they viewed not only as an insufficiently pled case but also an insufficient connection to the

Northern District of Indiana. (DE 15; DE 20.) Mr. Smith and the MacRae Defendants allege that

their businesses and significant connections are limited to Pennsylvania and California,

respectively, and that Berry has not provided enough evidence to justify the Court’s finding that

it has personal jurisdiction over the parties or that venue is proper in this Court. Berry admits that

more evidence is necessary to “determine the appropriateness of this Court to hear the instant

dispute” and has thus requested the limited discovery the Court is considering in this order. (DE

27 ¶ 3.) The Defendants oppose Berry’s discovery request, arguing Berry has not made the

necessary showing to warrant a grant of limited discovery. (DE 35; DE 37.)


II. Standard of Review

       A party requesting limited discovery does not have a high burden to meet. It is widely

accepted that discovery should be freely permitted in civil litigation, Andersen v. Sportmart, Inc.,

179 F.R.D. 236, 241 (N.D. Ind. 1998) (citing Edmond v. United States Postal Service Gen.

Counsel, 949 F.2d 415, 428 (D.C. Cir. 1991)), and that district courts have “extremely broad

discretion” in controlling discovery, Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th

Cir. 1997). That discretion extends to allowing discovery in response to questions that arise over



                                                  3
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 4 of 8


proper jurisdiction and venue. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13

(1978) (“where issues arise as to jurisdiction or venue, discovery is available to ascertain the

facts bearing on such issues.”). And a district court risks abusing its discretion if it does not

allow at least some limited discovery into such disputes. Andersen, 179 F.R.D. at 241.

       While a court’s discretion is broad, the plaintiff does have to meet some evidentiary

threshold, even if it is “quite low.” Id. at 242 (citing Ellis v. Fortune Seas, 175 F.R.D. 308, 312

(S.D. Ind. 1997) (collecting cases)). Specifically, a plaintiff must make a prima facie case

demonstrating that personal jurisdiction and venue might exist. Id.; see also Cent. States, Se. &

Sw. Areas Pension Fund v. Phencorp Reins. Co., 440 F.3d 870, 877–878 (7th Cir. 2006); Weeks,

126 F.3d at 943. A plaintiff can meet this threshold by showing the current factual record is at

least ambiguous or unclear as to jurisdiction and venue. See Andersen, 179 F.R.D. 236 at 241;

Nat’l Cas. Co. v. Nat’l Ass’n of Intercollegiate Ath., No. 16-2145, 2016 U.S. Dist. LEXIS

100098, at *11 (C.D. Ill. July 26, 2016).



III. Discussion

   A. Personal Jurisdiction

       The parties’ dispute over personal jurisdiction centers on whether the Court has specific

jurisdiction over the Defendants. (DE 27 ¶¶ 5–6; DE 35 at 4–5; DE 37 at 1.) A court has specific

jurisdiction over a party when: 1) the defendant purposefully availed itself of the privilege of

conducting business in the forum state or purposefully directed its activities at the state; 2) the

alleged injury arose from the defendant’s forum-related activities; and 3) the exercise of

jurisdiction comports with traditional notions of fair play and substantial justice. Felland v.

Clifton, 682 F.3d 665, 673 (7th Cir. 2012).




                                                   4
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 5 of 8


       Berry argues this Court has personal jurisdiction over the MacRae Defendants because

they knowingly targeted commerce in the Northern District of Indiana by licensing infringing

technology to Cecal and helping to get the technology placed in the Gary Works plant. (DE 27 ¶

6.) It further alleges the Court has personal jurisdiction over Mr. Smith because Mr. Smith both

participated in the targeting of commerce by giving the MacRae Defendants the trade secrets that

allowed them to get the infringing patent and travelled to the Gary Works plant after the

infringing staves were installed to observe preliminary testing on them. (Id.) The Defendants

argue Berry has not provided enough evidence to meet its burden because Berry has not shown a

direct link between the Defendants and Cecal in relation to the allegedly infringing patent and

stave installation or shown that the Defendants had sufficient contact with the Northern District

of Indiana. (DE 35; DE 37.)

       While the Defendants correctly point to current holes in Berry’s personal jurisdiction

allegations, Berry has shown enough evidence for the Court to conclude there is some ambiguity

about personal jurisdiction and allow Berry limited discovery. The Court specifically notes that

Berry has produced evidence that Mr. Smith was under an agreement to assign Berry the rights

to anything he invented while employed with Berry (DE 1-3), that MacRae Technologies has a

connection to Cecal as a co-assignee on a March 2019 patent application (DE 28-1), that Mr.

MacRae and Mr. Smith have had discussions about use of the allegedly infringing patent that

Berry claims Cecal used to install the cooling staves in the Gary Works plant (DE 34-3 ¶ 6), and

that Mr. Smith travelled to the Gary Works plant to observe testing on the allegedly infringing

staves (DE 20-1). This evidence, taken together, creates enough ambiguity for the Court to

conclude it might be possible that the Defendants purposefully directed their activities toward the

district in a way that injured Berry. Further, the injuries are alleged to have taken place at the




                                                  5
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 6 of 8


Gary Works plant within the Northern District of Indiana, which creates ambiguity as to whether

fairness considerations would support litigation in this district. Thus, the Court finds there is

sufficient basis to grant Berry limited discovery as to personal jurisdiction.

   B. Venue

   There are two different requirements for venue in this case because of the nature of the

various claims. Berry’s first ten counts allege patent infringement, which subjects the claims in

those counts to venue as defined under 28 U.S.C. § 1400(b). See TC Heartland LLC v. Kraft

Foods Grp. Brands LLC, S.Ct. 1514, 1518 (2017) (holding that § 1400(b) is the “exclusive

provision controlling venue in patent infringement proceedings.”). Section 1400(b) dictates that

venue is proper in any district where the defendant resides or where the defendant has committed

acts of infringement and has a regular and established place of business. 28 U.S.C. § 1400(b).

Venue for the remaining trade secret and tortious interference claims is governed by 28 U.S.C. §

1391, which allows venue in a district in which a substantial part of the events giving rise to the

claim occurred. 28 U.S.C. § 1391(b).

   Berry used many of the same arguments and much of the same evidence it put forward for

personal jurisdiction to argue for discovery related to venue. It again pointed to the relationship

between Mr. Smith and the MacRae Defendants over the allegedly infringing patent, the

connection between MacRae Technologies and Cecal as co-assignees on a patent, and Mr.

Smith’s visit to the Gary Works plant to observe preliminary testing of the cooling staves. (DE

20-1 ¶ 14–15; DE 28-1; DE 34-3 ¶ 6.) The Defendants similarly once again argued Berry had not

produced enough evidence to meet its burden. Having considered the evidence and arguments

the parties presented, the Court finds there is enough ambiguity as to whether venue is proper in

this Court under § 1391 to warrant limited discovery on that issue. Further, while Berry did not




                                                  6
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 7 of 8


directly address whether the Defendants have regular and established places of business in the

Northern District of Indiana, the Court agrees with Berry that there is enough of a “factual haze”

(DE 38 at 3) created by the evidence and Mr. MacRae and Mr. Smith’s declarations to warrant

limited discovery on whether venue is also proper in this Court under § 1400(b).



   C. Scope of Discovery

   Berry included specific requests for discovery in its motion and the Court, relying on its

broad discretion to allow discovery related to personal jurisdiction and venue, grants Berry’s

requests. See Oppenheimer Fund, 437 U.S. at 351 n.13; Weeks, 126 F.3d at 943. Berry

specifically has leave to serve requests for documents and interrogatories directed to the nature

of the connections among Mr. Smith, the MacRae Defendants, and the Northern District of

Indiana. Those requests can also include inquiries into the nature of the relationships between the

Defendants and Cecal because of Cecal’s connections to the underlying claims. The Court

further allows Berry to take depositions of Mr. Smith and the MacRae Defendants for the same

limited purpose as the requests for documents and interrogatories. The Court requires that Berry

complete this authorized limited discovery within ninety days of the filing of this order. The

limited discovery will not count against limitations set forth in the Federal Rules of Civil

Procedure.



IV. Conclusion

       For the foregoing reasons, the Court GRANTS the Plaintiff’s request for leave to conduct

limited discovery to assess the propriety of personal jurisdiction and venue in this Court (DE 27)

in conformity with this order. The Court also directs the Clerk to remove the motion designation




                                                 7
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 42 filed 02/05/21 page 8 of 8


from the second filed motion for limited discovery (DE 28). In light of the Court’s grant of the

Plaintiff’s request for limited discovery, the Court further VACATES the Defendants’ currently

pending motions to dismiss (DE 15; DE 20) with leave to refile should the Plaintiff decide to

continue with its case in this Court after the limited discovery concludes.



       SO ORDERED.

       ENTERED: February 5, 2021

                                                             /s/ JON E. DEGUILIO
                                                      Chief Judge
                                                      United States District Court




                                                 8
